Name: 85/524/EEC: Commission Decision of 8 October 1985 granting financial support for the implementation of the frontier infrastructure project at Rocroi (France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States;  transport policy
 Date Published: 1985-12-05

 Avis juridique important|31985D052485/524/EEC: Commission Decision of 8 October 1985 granting financial support for the implementation of the frontier infrastructure project at Rocroi (France) (Only the French text is authentic) Official Journal L 325 , 05/12/1985 P. 0004 - 0005COMMISSION DECISIONof 8 October 1985granting financial support for the implementation of the frontier infrastructure project at Rocroi (France)(Only the French text is authentic)(85/524/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) N ° 3620/84 of 19 December 1984 on a specific measure in the field of transport infrastructure (1), and in particular Article 4 (2) thereof,Whereas the Government of France has applied to the Commission for financial support towards the cost of the frontier infrastructure project at Rocroi (France);Whereas in granting financial support for projects aimed at facilitating the crossing of frontiers the Commission is seeking, in particular, to further the aims of Council Directive 83/643/EEC of 1 December 1983 on the facilitation of physical inspection and administrative formalities in respect of the carriage of goods between Member States (2) which is designed to improve the flow of traffic at frontiers and reduce waiting times there,Whereas the Transport Infrastructure Committee set up by Decision 78/174/EEC of 20 February 1978 (3) has been consulted,HAS ADOPTED THIS DECISION:Article 1Financial support totalling a maximum of 670 000 ECU is hereby granted to finance the work involved in implementing the frontier infrastructure project at Rocroi (France).Article 2The features of the project referred to in Article 1 are as follows: 1Location:Rocroi, dÃ ©partement des Ardennes, national road 51.2Description:A 2Ã 2 lanes by-pass to the east of Rocroi.3Timetable:1985 1988.4Estimated total cost of the project in national currency:FF 23 million.Article 3Financing, implementation and control procedures are set out in the Annex to this Decision.Article 4The authorities responsible for the implementation of this Decision are:for the Commission, the Head of the Infrastructure Planning and Development Division in the Directorate-General for Transport;for France, the Minister for Town-Planning, Housing and Transport.Article 5This Decision is addressed to the French Republic.Done at Brussels, 8 October 1985.For the CommissionStanley CLINTON DAVISMember of the Commission(1) OJ N ° L 333, 21. 12. 1984, p. 58. (2) OJ N ° L 359, 22. 12. 1983, p. 8. (3) OJ N ° L 54, 25. 2. 1978, p. 16. ANNEX Terms and conditions attached to the award of Community assistance towards the completion of the frontier infrastructure project at Rocroi (France)1. Financing1.1. The payments schedule shall be as follows:First instalment: the Commission will authorize an advance payment of not more than 40 % of the total grant as stated in Article 1 of this Decision.Second instalment: upon receipt of evidence that the project has been completed the Commission will pay the balance, or cause it to be paid.1.2. Prior to making each payment, the Commission shall verify that Council Directive 71/305/EEC of 26 July 1971 concerning the coordination of procedures for the award of public works contracts (;) and Council Directive 72/277/EEC of 26 July 1972 concerning the details of publication of notices of public works contracts and concessions in the Official Journal of the European Communities ($) have been applied.2. AccountsThe responsible authorities shall be required to keep the accounts, invoices and any other evidence required to check actual expenditure on the project. The Commission reserves the right to require written evidence of progress on the work and to carry out on-site inspections. The accounts of the project shall be kept for at least four years after completion of the works.3. Certification of payments and inspection of the worksIn respect of each payment the responsible authorities shall provide the Commission with:a progress report signed by the person recognized by the national authorities as being officially in charge of the project;a certified statement of payments made.The Commission shall be given a receipt for each of the payments made by it in application of this Decision.4. PublicityThe responsible authorities shall be required to inform the public of the financial support granted by the Community by placing a notice to that effect on the site. (;) OJ N ° L 185, 16. 8. 1971, p. 5. ($) OJ N ° L 176, 3. 8. 1972, p. 12.